Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S REASON FOR ALLOWANCE
I.. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 and 19 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having:  “…control unit (CU), comprising: at least one computing device, operatively connected over a communication network to at least one data storage unit, wherein the at least one computing device comprising, or otherwise operatively connected to, at least one data storage management layer, wherein the control unit is comprised in a plurality of storage resources, the plurality of storage resources comprising the at least one data storage unit; the data storage management layer and the plurality of storage resources constituting a data storage system, the at least one data storage management layer and the control unit operatively connected over the communication network to at least one host computer device, wherein a sub-set of the plurality of storage resources are assigned to the at least one host, in order to provide storage services thereto according to performance requirements predefined for the at least one host, thereby generating at least one Virtual Private Array (VPA) associated with the at least one host, the sub-set comprising the control unit and the at least one data storage unit, the at least one computing device comprising a processing circuitry, the processing circuitry configured to perform a method of resource re-assignment, the method comprising: (a) receiving from the data storage management layer a computer instruction, wherein the computer instruction is sent by the data storage management layer responsive to performance, by the data storage management layer, of the following steps: 1) implementing at least one storage management strategy, comprising at least one rule, the at least one rule comprising at least one condition and at least one management layer action, the at least one management layer action capable of improving the VPA performance in a dynamic manner; and 2) repetitively performing the following: A. monitoring the VPA performance for detection of compliance of the VPA with the at least one condition; and B. responsive to detection of compliance of the VPA with the at least one condition, performing the at least one management layer action, wherein the at least one management layer action comprises generating the at least one computer instruction, the at least one computer instruction being indicative of at least 80Attorney Docket No. 104317-201 one resources re-assignment action, the at least one resources re-assignment action comprising re-assignment of a storage resource, wherein the at least one resources re-assignment action comprises at least one of: re-assigning at least one unit of the plurality of storage resources from the at least one VPA to a free pool; re-assigning the at least one unit from the free pool to the at least one VPA; and re-assigning the at least one unit from the at least one VPA to at least one other VPA; and (b) executing the at least one re-assignment action.”
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The following patents are sited as prior art Nahum et al., (US 8,819,230) teaches a method for providing a virtual private storage array (VPSA) as a service over a computer network includes receiving parameters for the VPSA over the network and creating the VPSA from resources of server computers. Creating the VPSA includes allocating and exposing drives that meet or exceed specified drive characteristics, drive quantity, and array redundancy criteria to virtual controllers (VCs) in the VPSA, and dedicating parts of processor/memory complexes that each meets or exceeds a specified virtual controller hardware model to the VC. (Figs. 1-5) Sokolovski (US 11,042,314) is a related case and teaches another embodiment of the claimed invention including improving the VPA performance comprises at least one of: decreasing read-write latency; increasing Input/Output Operations per Second (TOPS); increasing throughput; increase free physical capacity; increase free logical capacity; increase data reduction ratio; decreasing CPU utilization; decreasing storage utilization; and decreased utilization of the at least one communications network. (Figs. 7-11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 


Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
September 8, 2022